DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 6/21/2022. The amendments filed on 6/21/2022 are entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/22/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 20160166217) hereinafter Davis, in view of Manak et al. (U.S. Pub. No. 20140135623) hereinafter Manak, in view of Arai et al. (U.S. Pub. No. 20170367674) hereinafter Arai, in further view of Martinez-Lorenzo et al. (U.S. Pub. No. 20160120407) hereinafter Martinez-Lorenzo. 
Regarding claim 1, primary reference Davis teaches:
A control device (abstract) comprising: 
performs control to set a force of the compression member ([0024]; [0027], motor controller 130 is configured to compress the breast tissue during both tomosynthesis and ultrasound image acquisitions; [0028]; [0047], compression feedback is also used for controlling the amount of compression) that, in a case in which continuous imaging that captures a radiographic image of a breast compressed by a compression member and then captures an ultrasound image of the breast while maintaining the compressed state is performed ([0021]-[0022]; [0023], multi-modality system including a tomosynthesis system and ultrasound system with breast compression; [0024]-[0026], describe the x-ray imaging components for tomosynthesis which are considered to be radiographic imaging; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both imaging modalities and then fully release of compression following imaging scans) compressing the breast to a first force in the capture of the radiographic image and to change the force of the compression member compressing the breast from the first force to a second force lower than the first force in the capture of the ultrasound image ([0027], describes an overview of the compression mechanism used during image acquisition; [0050]-[0053] describe the automated compression of the compression paddles for breast imaging; [0054], “in some embodiments where differing imaging modalities may benefit from different degrees of compression, the amount of compression may be changed (increased or decreased) between protocols” this is considered to be a first compression force and a second compression force. Furthermore, “Upon completion of the tomosynthesis acquisition, the compression may be reduced or lessened to a level determined to be appropriate for ultrasound imaging (e.g., to a different point on a suitable compression curve selected based on the patient's characteristics)“).
wherein, in a case in which a size of the mammary gland region indicated by the region information is equal to or less than a predetermined size, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force ([0039], “In other embodiments, the electrical properties of a wire or wires woven through a mesh material of the paddle 152 may be monitored and used to determine the force per unit area or force per unit distance moved, which may then be compared to a threshold. “; [0040], the compression threshold is calculated from a look-up table which is based upon breast or cup size and this is considered to be an amount of mammary gland which is thus related via the look-up table to the compression threshold. When the curve is optimized this improves patient comfort and allows for overshoot by the compression mechanism when switching compression forces. This is considered to teach to a “equal to or less than a predetermined amount” because as the breast size gets smaller, the degree of compression along a compression curve will be decreased for ultrasound imaging as described in [0052]; [0052] describes the threshold value determined by a local or remote look up table which is dependent on breast or cup size. This optimal breast compression as well as the teachings of [0053]-[0054], in which “differing imaging modalities may benefit from different degrees of compression, the amount of compression applied may be changed (increased or decreased) between imaging protocols to a “different point on a suitable compression curve selected based on the patient’s characteristics” is considered to be a first force or a second first based on the compression curve, which is considered to be equal to or less than when it is a decrease in compression; [0055]; [0056]), and 
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0039], “In other embodiments, the electrical properties of a wire or wires woven through a mesh material of the paddle 152 may be monitored and used to determine the force per unit area or force per unit distance moved, which may then be compared to a threshold. “; [0040], the compression threshold is calculated from a look-up table which is based upon breast or cup size and this is considered to be an amount of mammary gland which is thus related via the look-up table to the compression threshold. When the curve is optimized this improves patient comfort and allows for overshoot by the compression mechanism when switching compression forces. This is considered to teach to a “equal to or less than a predetermined amount” because as the breast size gets smaller, the degree of compression along a compression curve will be decreased for ultrasound imaging as described in [0052]; [0052] describes the threshold value determined by a local or remote look up table which is dependent on breast or cup size. This optimal breast compression as well as the teachings of [0053]-[0054], in which the compression may be maintained for both imaging systems, is considered to teach to maintaining the compression based upon the breast cup size in the combined invention of Davis and Arai.)
Primary reference Davis fails to teach:
A memory; and 
A processor that is coupled to the memory and configured to:
On the basis of the radiographic image, or acquire region information indicating a mammary gland region in the breast, which is a region in the breast that includes mammary gland 
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force
However, the analogous art of Manak of an imaging assembly for use with x-ray and ultrasound and a compressed imaged object (abstract) teaches:
A memory ([0019], “Thus, for example, one or more of the functional blocks (e.g., processors, controllers or memories) may be implemented in a single piece of hardware (e.g., a general purpose signal processor or random access memory, hard disk, or the like) or multiple pieces of hardware”; [0046], memory 246; [0091]-[0094]); and 
A processor that is coupled to the memory ([0019], “Thus, for example, one or more of the functional blocks (e.g., processors, controllers or memories) may be implemented in a single piece of hardware (e.g., a general purpose signal processor or random access memory, hard disk, or the like) or multiple pieces of hardware”; [0091]-[0094]) and configured to:
on the basis of the radiographic image, acquire region information indicating a mammary gland region in the breast, which is a region in the breast that includes mammary gland ([0056], “For example, with reference to FIG. 4, a lesion 410 (or other aspect of interest for which further examination is desired) may be identified by examination of an X-ray image. The region of interest identified for ultrasound scanning may be determined based on the size and position of the lesion 410“, this region of interest is considered to be region information and is based on an x-ray image which is considered to be a radiographic image; [0062]; The region of interest includes breast tissue, which is a region in the breast that includes mammary gland tissue as well), 
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0056], the size of the region of interest is based upon a lesion which is of the mammary gland region; [0062], “The region of interest 520 in the illustrated embodiment is positioned and sized so that the lesion 410 is within the region of interest 520. For example, the region of interest 520 may be positioned and sized based on the position of the lesion 410 along with a margin of error to provide a buffer to ensure that the entire lesion 410 is scanned as well as to account for any change in size or position of the lesion 410 due to the reduction of compression in the ultrasound scanning position from the compression position depicted in FIG. 4. “ and “With the ultrasound scan performed with the breast 202 in a similar position and/or under similar compression (or, in the case where compression has not been reduced, the same compression) to that for the X-ray scan, improved co-registration is achieved in comparison to typical exams taken at different visits, with the X-ray performed under compression and the ultrasound performed without compression.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis to incorporate the determination of a mammary gland region based on a radiographic image and the use of a same compression for both modalities as taught by Manak because with the ultrasound scan performed with the breast 202 in a similar position and/or under similar compression (or, in the case where compression has not been reduced, the same compression) to that for the X-ray scan, improved co-registration is achieved in comparison to typical exams taken at different visits (Manak, [0062]). 
Primary reference Davis further fails to teach:
On the basis of the radiographic image, acquire mammary gland amount information indicating an amount of mammary gland in the breast
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force
However, the analogous art of Arai of a breast imaging system with compression of varying positions (abstract) teaches:
On the basis of the radiographic image, acquire mammary gland amount information indicating an amount of mammary gland in the breast ([0209]-[0222], “in image analysis unit 32 according to this embodiment has a function of specifying mammary gland density from a captured radiographic image of the breast. In this embodiment, the mammary gland density specified by the image analysis unit 32 is not represented by a specific numerical value and means mammary gland density classification, such as a “high” value, a “normal” value, or a “low” value”, this density within the breast is considered to be an amount of mammary gland within the breast, as a higher density will include a higher amount)
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force when the size is less likely to be squeezed as it gets larger. Therefore as shown in figure 16, for a size A or B the second compression force is 50 N which includes all sizes that are equal to or less than this cup size. In the combined invention, and with the teachings of Arai above that include an amount of mammary gland tissue (based on density) used for determining compression forces, the teachings of Arai with respect to cup size would be further modified to use mammary gland density information of a predetermined density, to change a force to a second force when the measured density is less than or equal to the predetermined density. As both mammary gland density and cup size correlate with the amount of reactive force applied to compression paddles (Arai, [0215] and [0169]), this combination of features would be substituting analogous characteristics of cup size and mammary gland density), and
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, the processor is configured to maintain the force of compressing the breast at a different second force ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force and that sizes “greater than E” utilize a larger compression force that is a value greater than the predetermined amount. In combination with the teachings of Davis that the force may be maintained based upon characteristics such as breast size, this size threshold of Arai would be utilized in the combined invention for greater specificity and comfort to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis and Manak to incorporate the amount of mammary gland determination as taught by Arai because as mammary gland density increases, a reaction force from the breast to the compression plate increases and the breast is less likely to be squeezed (Arai, [0215]). This improves the precision of the compression to produce the highest quality images possible. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis and Manak to incorporate the different compression forces based on the size of the mammary gland as taught by Arai because when a compression force to compress the breast was increased to a first compression force N1 and was then reduced to a second compression force N2 less than the first compression force N1 it was possible to effectively reduce the subject's pain caused by the compression of the breast. Thus using dynamic compression based upon breast size provides better comfort to the patient during the imaging procedures (Arai, [0110]). 
Primary reference Davis further fails to teach:
wherein the compression member comprises a plate-shaped compression member, and the second force is set to a force such that a development of mammary gland tissues compressed by the first force is substantially unchanged,
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
wherein the compression member comprises a plate-shaped compression member, and the second modality force is set to a force such that a development of breast tissues compressed by the first force is substantially unchanged ([0006]; [0009]; [0066], x-ray compression paddles are considered to be a plate-shaped compression member as shown in figures 2B and 2C; [0083], “The breast or other distribution of tissues is held or maintained under the same shape, support, orientation and/or pressure (e.g., clinical compression) in both procedures or stages” and compression paddles; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing; The second and first forces are considered to be the applied clinical compression forces during both the ultrasound and nearfield radar imaging),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis, Manak, and Arai to incorporate the plate-shaped compression member and second modality force that maintains compression of the breast tissues as taught by Martinez-Lorenzo because ensuring that the tissues as spatially maintained with the compression paddles between both imaging modalities enables accurate registration ([0092]). This improves image accuracy and provides a physician with higher quality diagnostic data. The use of the plate-shaped compression paddle provides the ability of using x-ray transparent materials and built-in sensor structures for dual-modality configurations, thus reducing the acquisition time as both modalities can image the tissues of interest either simultaneously or sequentially (Martinez-Lorenzo, [0083]; [0092]). 
Regarding claim 2, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein the second force is set such that an amount of change in a thickness of the breast in a case in which the compressed state is changed from a state in which the breast is compressed with the first force to a state in which the breast is compressed with the second force is equal to or less than a predetermined amount of change ([0022]; [0027], “the compression mechanism 128 may include a motor controller 130 configured to move at least on compression paddle 152 in response to a control or feedback scheme to apply a specified compression to the breast tissue.”; [0038], describes force measurements per unit distance moved for determination of compression stoppage; [0039]; [0040], “Based on these examination specific factors, the appropriate curves may be queried to provide the correct compression threshold values. In such embodiments, the force sensors may provide measures of the trajectory of the paddle 152 on the breast and consultation with the appropriate table or curves may be used to establish when the curve is optimized. In certain embodiments, the system may reduce compression by some nominal amount once the compression threshold is reached (e.g., by 1 mm or less) to improve patient comfort and to allow for any overshoot by the compression mechanism.” This threshold and optimized amount of compression amount based on the compression threshold values is considered to be a predetermined amount of change between the forces; [0050]-[0056], further describe the automatic compression process for applying compression forces for a tomosynthesis imaging scan and an ultrasound imaging scan).
Regarding claim 3, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein, in a case in which the force is changed from the first force to the second force, the processor is configured to directly reduce the force from the first force to the second force ([0027], describes an overview of the compression mechanism used during image acquisition; [0050]-[0053] describe the automated compression of the compression paddles for breast imaging; [0054], “in some embodiments where differing imaging modalities may benefit from different degrees of compression, the amount of compression may be changed (increased or decreased) between protocols” this is considered to be a first compression force and a second compression force. Furthermore, “Upon completion of the tomosynthesis acquisition, the compression may be reduced or lessened to a level determined to be appropriate for ultrasound imaging (e.g., to a different point on a suitable compression curve selected based on the patient's characteristics)“. With the amount of compression changed from a first force to the second force this is considered to teach to the “directly reduce” claim limitation).
Regarding claim 4, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein, in a case in which the first force is equal to or less than a predetermined value, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0050]-[0053] describe the automated compression of the compression paddles for breast imaging; [0054], “In certain embodiments a single compression event may be employed to acquire breast images using multiple imaging modalities, with compression being fully released (block 306) upon completion of imaging by the last modality.” This is considered to be a maintain of the force of compression the breast between both imaging modalities. Paragraph [0053] refers to the use of a threshold with respect to applying this continued compression throughout both imaging modalities rather than changing the force to a second force with a secondary imaging modality).
Regarding claim 9, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein, in a case in which the capture of the radiographic image is tomosynthesis imaging that irradiates the breast with radiation emitted from a radiation source at different irradiation angles and captures a radiographic image at each irradiation angle using a radiation detector, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force ([0021]-[0022]; [0023], multi-modality system including a tomosynthesis system and ultrasound system with breast compression; [0024]-[0026], describe the x-ray imaging components for tomosynthesis which are considered to be radiographic imaging; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both imaging modalities and then fully release of compression following imaging scans, and further teaches to a first and second force applied for the tomosynthesis and ultrasound imaging systems), and 
in a case in which the capture of the radiographic image is another multi-modality imaging method, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0021]-[0022]; [0023], multi-modality system including a tomosynthesis system and ultrasound system with breast compression; [0024]-[0026], describe the x-ray imaging components for tomosynthesis which are considered to be radiographic imaging; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both imaging modalities and then fully release of compression following imaging scans. The paragraph further teaches to maintaining the compression for multiple imaging modalities).
Primary reference Davis fails to teach:
in a case in which the capture of the radiographic image is an imaging method other than the tomosynthesis imaging, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force
However, the analogous art of Manak of an imaging assembly for use with x-ray and ultrasound and a compressed imaged object (abstract) teaches:
in a case in which the capture of the radiographic image is an imaging method other than the tomosynthesis imaging, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0030], obtain a 2-dimensional x-ray image is configured by the system; [0056], the size of the region of interest is based upon a lesion which is of the mammary gland region; [0062], “The region of interest 520 in the illustrated embodiment is positioned and sized so that the lesion 410 is within the region of interest 520. For example, the region of interest 520 may be positioned and sized based on the position of the lesion 410 along with a margin of error to provide a buffer to ensure that the entire lesion 410 is scanned as well as to account for any change in size or position of the lesion 410 due to the reduction of compression in the ultrasound scanning position from the compression position depicted in FIG. 4. “ and “With the ultrasound scan performed with the breast 202 in a similar position and/or under similar compression (or, in the case where compression has not been reduced, the same compression) to that for the X-ray scan, improved co-registration is achieved in comparison to typical exams taken at different visits, with the X-ray performed under compression and the ultrasound performed without compression.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis, Manak, Arai, and Martinez-Lorenzo to incorporate the 2-D non-tomosynthesis imaging as taught by Manak because it can improve co-registration between modalities when compression stays the same for both imaging modalities ([0062]). 
Regarding claim 10, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further fails to teach:
wherein, in a case in which a time for which the breast is compressed with the first force is equal to or greater than a predetermined value, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force, and
 in a case in which the time for which the breast is compressed with the first force is less than the predetermined value, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force
However, the analogous art of Manak of an imaging assembly for use with x-ray and ultrasound and a compressed imaged object (abstract) teaches:
wherein, in a case in which a time for which the breast is compressed with the first force is equal to or greater than a predetermined value, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force ([0048], “For example, if the determined time for the ultrasound scan exceeds a threshold, the upper plate 214 and lower plate 216 may be separated to reduce the amount of compression on the breast 202 to increase patient comfort. However, if the determined time is less than the threshold, then the amount of time under the original amount of compression (e.g., the amount of compression used during the X-ray scan) may be maintained.”; [0056], the size of the region of interest is based upon a lesion which is of the mammary gland region; [0058]-[0059], “At 116, if the determined ultrasound scanning time exceeds a threshold, compression between the plates on the breast 202 is reduced. For example, the plates may be separated an amount such that compression is still maintained on the breast 202, but at a reduced amount compared to the compression used during X-ray scanning. If the scanning time is determined to be less than the threshold, compression may be maintained at the same amount as used during X-ray scanning. Identification of a region of interest for scanning instead of ultrasound scanning the entire breast 202 may achieve substantial time savings. For example, in embodiments where regions of interest are identified autonomously, a control module may identify a region of interest relatively quickly, for example in about 1 second or less. If a region of interest is relatively small, the ultrasound scan may similarly take a relatively small amount of time to perform, for example, less than about 5 seconds, or as another example, less than about ten seconds. Thus, the time to analyze an X-ray image and ultrasound scan a region of interest may take seconds instead of the about ten minutes that may be required to ultrasound the entire breast 202. In some embodiments, the amount of reduction of compression may be proportional to the time for ultrasound scanning (e.g., less compression for longer times). In alternate embodiments, compression may be reduced without respect to estimated scanning time, maintained without respect to estimated scanning time, released without respect to estimated scanning time, or reduced if the estimated scanning time exceeds a first threshold and released if the estimated scanning time exceeds a second threshold. Generally speaking, the closer the amount of compression used is between the X-ray and the ultrasound scans, the less difficulty there will be in co-registering or otherwise comparing the images. Maintenance of at least some of the compression from the X-ray scanning during the ultrasound scanning helps maintain the breast 202 in a similar position, improving co-registration of the images.”; [0062]), and 
in a case in which the time for which the breast is compressed with the first force is less than the predetermined value, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0048], “For example, if the determined time for the ultrasound scan exceeds a threshold, the upper plate 214 and lower plate 216 may be separated to reduce the amount of compression on the breast 202 to increase patient comfort. However, if the determined time is less than the threshold, then the amount of time under the original amount of compression (e.g., the amount of compression used during the X-ray scan) may be maintained.”; [0056], the size of the region of interest is based upon a lesion which is of the mammary gland region; [0058]-[0059], “At 116, if the determined ultrasound scanning time exceeds a threshold, compression between the plates on the breast 202 is reduced. For example, the plates may be separated an amount such that compression is still maintained on the breast 202, but at a reduced amount compared to the compression used during X-ray scanning. If the scanning time is determined to be less than the threshold, compression may be maintained at the same amount as used during X-ray scanning. Identification of a region of interest for scanning instead of ultrasound scanning the entire breast 202 may achieve substantial time savings. For example, in embodiments where regions of interest are identified autonomously, a control module may identify a region of interest relatively quickly, for example in about 1 second or less. If a region of interest is relatively small, the ultrasound scan may similarly take a relatively small amount of time to perform, for example, less than about 5 seconds, or as another example, less than about ten seconds. Thus, the time to analyze an X-ray image and ultrasound scan a region of interest may take seconds instead of the about ten minutes that may be required to ultrasound the entire breast 202. In some embodiments, the amount of reduction of compression may be proportional to the time for ultrasound scanning (e.g., less compression for longer times). In alternate embodiments, compression may be reduced without respect to estimated scanning time, maintained without respect to estimated scanning time, released without respect to estimated scanning time, or reduced if the estimated scanning time exceeds a first threshold and released if the estimated scanning time exceeds a second threshold. Generally speaking, the closer the amount of compression used is between the X-ray and the ultrasound scans, the less difficulty there will be in co-registering or otherwise comparing the images. Maintenance of at least some of the compression from the X-ray scanning during the ultrasound scanning helps maintain the breast 202 in a similar position, improving co-registration of the images.”; [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis, Manak, Arai, and Martinez-Lorenzo to incorporate the compression timing and compression adjustment feature as taught by Manak because the threshold may be selected based on an amount of time a typical patient may experience a tolerable or acceptable amount of discomfort due to compression ([0048]).
Regarding claim 11, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein the processor is configured to change the force from the first force to the second force by moving the compression member in a decompression direction ([0024], compression plate 150 and upper compression plate 152; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0042]-[0049], further describe the compression system and the adjustment to provide proper compression of imaged tissue; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both imaging modalities and then fully release of compression following imaging scans. As shown in figure 1 the compression plates 150 and 152 are utilized to adjust compression by moving the compression plates in a decompression or compression direction).
Regarding claim 12, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein the force of compressing the breast is a compression force of compressing the entire breast, the first force is a first compression force, and the second force is a second compression force ([0024], compression plate 150 and upper compression plate 152; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0042]-[0049], further describe the compression system and the adjustment to provide proper compression of imaged tissue; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], “in some embodiments where differing imaging modalities may benefit from different degrees of compression, the amount of compression may be changed (increased or decreased) between protocols” this is considered to be a first compression force and a second compression force. Furthermore, “Upon completion of the tomosynthesis acquisition, the compression may be reduced or lessened to a level determined to be appropriate for ultrasound imaging (e.g., to a different point on a suitable compression curve selected based on the patient's characteristics)” These are considered to be the first and second compression forces that are used to compress the entire breast tissue).
Regarding claim 13, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein the force of compressing the breast is a compression pressure which is a compression force per unit area ([0039], “determine the force per unit area or force per unit distance moved, which may then be compared to a threshold.”; [0055], “to a measure 322 of force or force per unit area.”), the first force is a first compression pressure, and the second force is a second compression pressure (([0024], compression plate 150 and upper compression plate 152; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0042]-[0049], further describe the compression system and the adjustment to provide proper compression of imaged tissue; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], “in some embodiments where differing imaging modalities may benefit from different degrees of compression, the amount of compression may be changed (increased or decreased) between protocols” this is considered to be a first compression force and a second compression force. Furthermore, “Upon completion of the tomosynthesis acquisition, the compression may be reduced or lessened to a level determined to be appropriate for ultrasound imaging (e.g., to a different point on a suitable compression curve selected based on the patient's characteristics)” These are considered to be the first and second compression forces that are used to compress the entire breast tissue).
Regarding claim 14, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
A radiography system ([0022], tomosynthesis imaging system; [0023]-[0026], multi-modality imaging system 120 which includes a tomosynthesis imaging system with an x-ray source/detector pair) comprising: 
a mammography apparatus that includes a radiation source ([0024], x-ray source 124; [0025], x-ray source 124; [0026]; [0029]), a radiation detector ([0024], x-ray detector 126; [0026], x-ray detector 126; [0029]-[0030]), and a compression member that compresses a breast disposed between the radiation source and the radiation detector ([0023], compression paddle and compression; figure 1 shows the compression plate 152 and 150 located between the radiation source 124 and the radiation detector 126; [0024], upper compression plate or paddle 152 and lower compression plate 150; [0026], “x-ray detector may be disposed immediately or proximately beneath a bottom plate of compression mechanism 128”; [0027]-[0029];   [0037]-[0041], describe a compression imaging system; [0042]-[0056], describe in further detail the compression mechanism as well as the processing features for applying compression throughout a radiographic imaging sequence), and 
that captures a radiographic image of the breast in the compressed state using the radiation detector ([0023]-[0026], describe the use of the x-ray imaging system to determine a radiographic image of the breast utilizing compression plates; [0027]-[0030], describe radiographic tomosynthesis imaging processes for use with the breast compression components; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both imaging modalities and then fully release of compression following imaging scans); and 
the control device according to claim 1 that controls the mammography apparatus (see rejection/citations above for claim 1).
Regarding claim 15, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
A medical imaging system (abstract; [0022], tomosynthesis imaging system; [0023]-[0026], multi-modality imaging system 120 which includes a tomosynthesis imaging system with an x-ray source/detector pair) comprising: 
the radiography system according to claim 14 (see rejection/citations above for claim 14); and 
an ultrasonography apparatus that captures an ultrasound image of the breast compressed by the compression member of the mammography apparatus in the radiography system ([0023], ultrasound system; [0027], ultrasound imaging scans; [0028]; [0032], ultrasound imaging subsystem includes an ultrasound probe 160; [0033], ultrasound imaging subsystem; [0034]-[0036], further describe the ultrasound subsystem which is considered to be an ultrasonography apparatus; [0041], ultrasound imaged 196 generated; [0043]; [0050]-[0054], further describe automated compression with imaging).
Regarding claim 16, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
A medical imaging system (abstract; [0022], tomosynthesis imaging system; [0023]-[0026], multi-modality imaging system 120 which includes a tomosynthesis imaging system with an x-ray source/detector pair) comprising: 
a medical imaging apparatus that includes a radiation source [0024], x-ray source 124; [0025], x-ray source 124; [0026]; [0029]), a radiation detector ([0024], x-ray detector 126; [0026], x-ray detector 126; [0029]-[0030]), and 
a compression member which compresses a breast disposed between the radiation source and the radiation detector ([0023], compression paddle and compression; figure 1 shows the compression plate 152 and 150 located between the radiation source 124 and the radiation detector 126; [0024], upper compression plate or paddle 152 and lower compression plate 150; [0026], “x-ray detector may be disposed immediately or proximately beneath a bottom plate of compression mechanism 128”; [0027]-[0029];   [0037]-[0041], describe a compression imaging system; [0042]-[0056], describe in further detail the compression mechanism as well as the processing features for applying compression throughout a radiographic imaging sequence), that captures a radiographic image of the breast in the compressed state using the radiation detector ([0023]-[0026], describe the use of the x-ray imaging system to determine a radiographic image of the breast utilizing compression plates; [0027]-[0030], describe radiographic tomosynthesis imaging processes for use with the breast compression components; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both imaging modalities and then fully release of compression following imaging scans), and 
that captures an ultrasound image of the breast in the compressed state ([0023], ultrasound system; [0027], ultrasound imaging scans; [0028]; [0032], ultrasound imaging subsystem includes an ultrasound probe 160; [0033], ultrasound imaging subsystem; [0034]-[0036], further describe the ultrasound subsystem which is considered to be an ultrasonography apparatus; [0041], ultrasound imaged 196 generated; [0043]; [0050]-[0054], further describe automated compression with imaging); and 
the control device according to claim 1 that controls the medical imaging apparatus (see rejection/citations above for claim 1).
Regarding claim 17, primary reference Davis teaches:
A control method (abstract; [0022], tomosynthesis imaging system; [0023]-[0026], multi-modality imaging system 120 which includes a tomosynthesis imaging system with an x-ray source/detector pair; [0036]; [0050], “such as by a programmed controller or processor using a motorized mechanism to move or lower the compression paddle”) comprising: 
capturing a radiographic image of a breast compressed by a compression member with a first force ([0023]-[0026], describe the use of the x-ray imaging system to determine a radiographic image of the breast utilizing compression plates; [0027]-[0030], describe radiographic tomosynthesis imaging processes for use with the breast compression components; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both imaging modalities and then fully release of compression following imaging scans. The first force is considered to be that for the tomosynthesis which is considered to be radiographic imaging); 
in a case in which a size of the mammary gland region indicated by the region information is equal to or less than a predetermined size, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force while maintaining the compressed state ([0039], “In other embodiments, the electrical properties of a wire or wires woven through a mesh material of the paddle 152 may be monitored and used to determine the force per unit area or force per unit distance moved, which may then be compared to a threshold. “; [0040], the compression threshold is calculated from a look-up table which is based upon breast or cup size and this is considered to be an amount of mammary gland which is thus related via the look-up table to the compression threshold. When the curve is optimized this improves patient comfort and allows for overshoot by the compression mechanism when switching compression forces. This is considered to teach to a “equal to or less than a predetermined amount” because as the breast size gets smaller, the degree of compression along a compression curve will be decreased for ultrasound imaging as described in [0052]; [0052] describes the threshold value determined by a local or remote look up table which is dependent on breast or cup size. This optimal breast compression as well as the teachings of [0053]-[0054], in which “differing imaging modalities may benefit from different degrees of compression, the amount of compression applied may be changed (increased or decreased) between imaging protocols to a “different point on a suitable compression curve selected based on the patient’s characteristics” is considered to be a first force or a second first based on the compression curve, which is considered to be equal to or less than when it is a decrease in compression; [0055]; [0056]), and
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, maintaining the force of the compression member compressing the breast at the first force ([0039], “In other embodiments, the electrical properties of a wire or wires woven through a mesh material of the paddle 152 may be monitored and used to determine the force per unit area or force per unit distance moved, which may then be compared to a threshold. “; [0040], the compression threshold is calculated from a look-up table which is based upon breast or cup size and this is considered to be an amount of mammary gland which is thus related via the look-up table to the compression threshold. When the curve is optimized this improves patient comfort and allows for overshoot by the compression mechanism when switching compression forces. This is considered to teach to a “equal to or less than a predetermined amount” because as the breast size gets smaller, the degree of compression along a compression curve will be decreased for ultrasound imaging as described in [0052]; [0052] describes the threshold value determined by a local or remote look up table which is dependent on breast or cup size. This optimal breast compression as well as the teachings of [0053]-[0054], in which the compression may be maintained for both imaging systems, is considered to teach to maintaining the compression based upon the breast cup size in the combined invention of Davis and Arai.)
performing continuous imaging by capturing an ultrasound image of the breast compressed by the compression member ([0023], ultrasound system; [0027], ultrasound imaging scans; [0028]; [0032], ultrasound imaging subsystem includes an ultrasound probe 160; [0033], ultrasound imaging subsystem; [0034]-[0036], further describe the ultrasound subsystem which is considered to be an ultrasonography apparatus; [0041], ultrasound imaged 196 generated; [0043]; [0050]-[0054], further describe automated compression with imaging).
Primary reference Davis fails to teach:
On the basis of the radiographic image, acquiring region information indicating a mammary gland region in the breast, which is a region in the breast that includes the mammary gland 
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, maintaining the force of the compression member compressing the breast at the first force
However, the analogous art of Manak of an imaging assembly for use with x-ray and ultrasound and a compressed imaged object (abstract) teaches:
On the basis of the radiographic image, acquiring region information indicating a mammary gland region in the breast, which is a region in the breast that includes the mammary gland ([0056], “For example, with reference to FIG. 4, a lesion 410 (or other aspect of interest for which further examination is desired) may be identified by examination of an X-ray image. The region of interest identified for ultrasound scanning may be determined based on the size and position of the lesion 410“, this region of interest is considered to be region of information and is based on an x-ray image which is considered to be a radiographic image; [0062]; The region of interest includes breast tissue, which is a region in the breast that includes mammary gland tissue as well), 
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, maintaining the force of the compression member compressing the breast at the first force ([0056], the size of the region of interest is based upon a lesion which is of the mammary gland region; [0062], “The region of interest 520 in the illustrated embodiment is positioned and sized so that the lesion 410 is within the region of interest 520. For example, the region of interest 520 may be positioned and sized based on the position of the lesion 410 along with a margin of error to provide a buffer to ensure that the entire lesion 410 is scanned as well as to account for any change in size or position of the lesion 410 due to the reduction of compression in the ultrasound scanning position from the compression position depicted in FIG. 4. “ and “With the ultrasound scan performed with the breast 202 in a similar position and/or under similar compression (or, in the case where compression has not been reduced, the same compression) to that for the X-ray scan, improved co-registration is achieved in comparison to typical exams taken at different visits, with the X-ray performed under compression and the ultrasound performed without compression.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis to incorporate the determination of a mammary gland region based on a radiographic image and the use of a same compression for both modalities as taught by Manak because with the ultrasound scan performed with the breast 202 in a similar position and/or under similar compression (or, in the case where compression has not been reduced, the same compression) to that for the X-ray scan, improved co-registration is achieved in comparison to typical exams taken at different visits ([0062]). 
Primary reference Davis further fails to teach:
on the basis of the radiographic image, acquiring mammary gland amount information indicating an amount of mammary gland in the breast
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force while maintaining the compressed state
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, maintaining the force of the compression member compressing the breast at the first force
However, the analogous art of Arai of a breast imaging system with compression of varying positions (abstract) teaches:
on the basis of the radiographic image, acquiring mammary gland amount information indicating an amount of mammary gland in the breast ([0209]-[0222], “in image analysis unit 32 according to this embodiment has a function of specifying mammary gland density from a captured radiographic image of the breast. In this embodiment, the mammary gland density specified by the image analysis unit 32 is not represented by a specific numerical value and means mammary gland density classification, such as a “high” value, a “normal” value, or a “low” value”, this density within the breast is considered to be an amount of mammary gland within the breast, as a higher density will include a higher amount)
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force while maintaining the compressed state ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force when the size is less likely to be squeezed as it gets larger. Therefore as shown in figure 16, for a size A or B the second compression force is 50 N which includes all sizes that are equal to or less than this cup size. In the combined invention, and with the teachings of Arai above that include an amount of mammary gland tissue (based on density) used for determining compression forces, the teachings of Arai with respect to cup size would be further modified to use mammary gland density information of a predetermined density, to change a force to a second force when the measured density is less than or equal to the predetermined density. As both mammary gland density and cup size correlate with the amount of reactive force applied to compression paddles (Arai, [0215] and [0169]), this combination of features would be substituting analogous characteristics of cup size and mammary gland density), and
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, maintaining the force of the compression member compressing the breast at the first force ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force and that sizes “greater than E” utilize a larger compression force that is a value greater than the predetermined amount. In combination with the teachings of Davis that the force may be maintained based upon characteristics such as breast size, this size threshold of Arai would be utilized in the combined invention for greater specificity and comfort to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis and Manak to incorporate the amount of mammary gland determination as taught by Arai because as mammary gland density increases, a reaction force from the breast to the compression plate increases and the breast is less likely to be squeezed (Arai, [0215]). This improves the precision of the compression to produce the highest quality images possible. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis and Manak to incorporate the different compression forces based on the size of the mammary gland as taught by Arai because when a compression force to compress the breast was increased to a first compression force N1 and was then reduced to a second compression force N2 less than the first compression force N1 it was possible to effectively reduce the subject's pain caused by the compression of the breast. Thus using dynamic compression based upon breast size provides better comfort to the patient during the imaging procedures ([0110]). 
Primary reference Davis further fails to teach:
wherein the compression member comprises a plate-shaped compression member, and the second force is set to a force such that a development of mammary gland tissues compressed by the first force is substantially unchanged,
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
wherein the compression member comprises a plate-shaped compression member, and the second modality force is set to a force such that a development of breast tissues compressed by the first force is substantially unchanged ([0006]; [0009]; [0066], x-ray compression paddles are considered to be a plate-shaped compression member as shown in figures 2B and 2C; [0083], “The breast or other distribution of tissues is held or maintained under the same shape, support, orientation and/or pressure (e.g., clinical compression) in both procedures or stages” and compression paddles; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing; The second and first forces are considered to be the applied clinical compression forces during both the ultrasound and nearfield radar imaging),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis, Manak, and Arai to incorporate the plate-shaped compression member and second modality force that maintains compression of the breast tissues as taught by Martinez-Lorenzo because ensuring that the tissues as spatially maintained with the compression paddles between both imaging modalities enables accurate registration ([0092]). This improves image accuracy and provides a physician with higher quality diagnostic data. The use of the plate-shaped compression paddle provides the ability of using x-ray transparent materials and built-in sensor structures for dual-modality configurations, thus reducing the acquisition time as both modalities can image the tissues of interest either simultaneously or sequentially ([0083]; [0092]). 
Regarding claim 18, primary reference Davis teaches:
A non-transitory storage medium storing a program that causes a computer to perform a control processing ([0021], “pre-programed scan protocol in an automated manner”; [0022]-[0024], provide an overview of imaging system components that would be utilized for control processing; [0036]; [0050], “such as by a programmed controller or processor using a motorized mechanism to move or lower the compression paddle”), the control processing comprising: 
capturing a radiographic image of a breast compressed by a compression member with a first force ([0027], describes an overview of the compression mechanism used during image acquisition; [0050]-[0053] describe the automated compression of the compression paddles for breast imaging; [0054], “in some embodiments where differing imaging modalities may benefit from different degrees of compression, the amount of compression may be changed (increased or decreased) between protocols” this is considered to be a first compression force and a second compression force. Furthermore, “Upon completion of the tomosynthesis acquisition, the compression may be reduced or lessened to a level determined to be appropriate for ultrasound imaging (e.g., to a different point on a suitable compression curve selected based on the patient's characteristics)“); and 
in a case in which a size of the mammary gland region indicated by the region information is equal to or less than a predetermined size, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force while maintaining the compressed state ([0039], “In other embodiments, the electrical properties of a wire or wires woven through a mesh material of the paddle 152 may be monitored and used to determine the force per unit area or force per unit distance moved, which may then be compared to a threshold. “; [0040], the compression threshold is calculated from a look-up table which is based upon breast or cup size and this is considered to be an amount of mammary gland which is thus related via the look-up table to the compression threshold. When the curve is optimized this improves patient comfort and allows for overshoot by the compression mechanism when switching compression forces. This is considered to teach to a “equal to or less than a predetermined amount” because as the breast size gets smaller, the degree of compression along a compression curve will be decreased for ultrasound imaging as described in [0052]; [0052] describes the threshold value determined by a local or remote look up table which is dependent on breast or cup size. This optimal breast compression as well as the teachings of [0053]-[0054], in which “differing imaging modalities may benefit from different degrees of compression, the amount of compression applied may be changed (increased or decreased) between imaging protocols to a “different point on a suitable compression curve selected based on the patient’s characteristics” is considered to be a first force or a second first based on the compression curve, which is considered to be equal to or less than when it is a decrease in compression; [0055]; [0056]), and
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, maintaining the force of the compression member compressing the breast at the first force ([0039], “In other embodiments, the electrical properties of a wire or wires woven through a mesh material of the paddle 152 may be monitored and used to determine the force per unit area or force per unit distance moved, which may then be compared to a threshold. “; [0040], the compression threshold is calculated from a look-up table which is based upon breast or cup size and this is considered to be an amount of mammary gland which is thus related via the look-up table to the compression threshold. When the curve is optimized this improves patient comfort and allows for overshoot by the compression mechanism when switching compression forces. This is considered to teach to a “equal to or less than a predetermined amount” because as the breast size gets smaller, the degree of compression along a compression curve will be decreased for ultrasound imaging as described in [0052]; [0052] describes the threshold value determined by a local or remote look up table which is dependent on breast or cup size. This optimal breast compression as well as the teachings of [0053]-[0054], in which the compression may be maintained for both imaging systems, is considered to teach to maintaining the compression based upon the breast cup size in the combined invention of Davis and Arai.)
performing continuous imaging by capturing an ultrasound image of the breast compressed by the compression member ([0021]-[0022]; [0023], multi-modality system including a tomosynthesis system and ultrasound system with breast compression; [0024]-[0026], describe the x-ray imaging components for tomosynthesis which are considered to be radiographic imaging; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both imaging modalities and then fully release of compression following imaging scans).
Primary reference Davis fails to teach:
On the basis of the radiographic image, acquiring region information indicating a mammary gland region in the breast, which is a region in the breast that includes the mammary gland 
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, maintaining the force of the compression member compressing the breast at the first force
However, the analogous art of Manak of an imaging assembly for use with x-ray and ultrasound and a compressed imaged object (abstract) teaches:
On the basis of the radiographic image, acquiring region information indicating a mammary gland region in the breast, which is a region in the breast that includes the mammary gland  ([0056], “For example, with reference to FIG. 4, a lesion 410 (or other aspect of interest for which further examination is desired) may be identified by examination of an X-ray image. The region of interest identified for ultrasound scanning may be determined based on the size and position of the lesion 410“, this region of interest is considered to be region of information and is based on an x-ray image which is considered to be a radiographic image; [0062]; The region of interest includes breast tissue, which is a region in the breast that includes mammary gland tissue as well), 
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, maintaining the force of the compression member compressing the breast at the first force ([0056], the size of the region of interest is based upon a lesion which is of the mammary gland region; [0062], “The region of interest 520 in the illustrated embodiment is positioned and sized so that the lesion 410 is within the region of interest 520. For example, the region of interest 520 may be positioned and sized based on the position of the lesion 410 along with a margin of error to provide a buffer to ensure that the entire lesion 410 is scanned as well as to account for any change in size or position of the lesion 410 due to the reduction of compression in the ultrasound scanning position from the compression position depicted in FIG. 4. “ and “With the ultrasound scan performed with the breast 202 in a similar position and/or under similar compression (or, in the case where compression has not been reduced, the same compression) to that for the X-ray scan, improved co-registration is achieved in comparison to typical exams taken at different visits, with the X-ray performed under compression and the ultrasound performed without compression.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis to incorporate the determination of a mammary gland region based on a radiographic image and the use of a same compression for both modalities as taught by Manak because with the ultrasound scan performed with the breast 202 in a similar position and/or under similar compression (or, in the case where compression has not been reduced, the same compression) to that for the X-ray scan, improved co-registration is achieved in comparison to typical exams taken at different visits ([0062]). 
Primary reference Davis further fails to teach:
On the basis of the radiographic image, acquiring mammary gland amount information indicating an amount of mammary gland in the breast
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force while maintaining the compressed state
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, maintaining the force of the compression member compressing the breast at the first force
However, the analogous art of Arai of a breast imaging system with compression of varying positions (abstract) teaches:
On the basis of the radiographic image, acquiring mammary gland amount information indicating an amount of mammary gland in the breast ([0209]-[0222], “in image analysis unit 32 according to this embodiment has a function of specifying mammary gland density from a captured radiographic image of the breast. In this embodiment, the mammary gland density specified by the image analysis unit 32 is not represented by a specific numerical value and means mammary gland density classification, such as a “high” value, a “normal” value, or a “low” value”, this density within the breast is considered to be an amount of mammary gland within the breast, as a higher density will include a higher amount)
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force while maintaining the compressed state ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force when the size is less likely to be squeezed as it gets larger. Therefore as shown in figure 16, for a size A or B the second compression force is 50 N which includes all sizes that are equal to or less than this cup size. In the combined invention, and with the teachings of Arai above that include an amount of mammary gland tissue (based on density) used for determining compression forces, the teachings of Arai with respect to cup size would be further modified to use mammary gland density information of a predetermined density, to change a force to a second force when the measured density is less than or equal to the predetermined density. As both mammary gland density and cup size correlate with the amount of reactive force applied to compression paddles (Arai, [0215] and [0169]), this combination of features would be substituting analogous characteristics of cup size and mammary gland density), and
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, maintaining the force of the compression member compressing the breast at the first force ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force and that sizes “greater than E” utilize a larger compression force that is a value greater than the predetermined amount. In combination with the teachings of Davis that the force may be maintained based upon characteristics such as breast size, this size threshold of Arai would be utilized in the combined invention for greater specificity and comfort to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis and Manak to incorporate the amount of mammary gland determination as taught by Arai because as mammary gland density increases, a reaction force from the breast to the compression plate increases and the breast is less likely to be squeezed (Arai, [0215]). This improves the precision of the compression to produce the highest quality images possible. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis and Manak to incorporate the different compression forces based on the size of the mammary gland as taught by Arai because when a compression force to compress the breast was increased to a first compression force N1 and was then reduced to a second compression force N2 less than the first compression force N1 it was possible to effectively reduce the subject's pain caused by the compression of the breast. Thus using dynamic compression based upon breast size provides better comfort to the patient during the imaging procedures ([0110]). 
Primary reference Davis further fails to teach:
wherein the compression member comprises a plate-shaped compression member, and the second force is set to a force such that a development of mammary gland tissues compressed by the first force is substantially unchanged,
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
wherein the compression member comprises a plate-shaped compression member, and the second modality force is set to a force such that a development of breast tissues compressed by the first force is substantially unchanged ([0006]; [0009]; [0066], x-ray compression paddles are considered to be a plate-shaped compression member as shown in figures 2B and 2C; [0083], “The breast or other distribution of tissues is held or maintained under the same shape, support, orientation and/or pressure (e.g., clinical compression) in both procedures or stages” and compression paddles; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing; The second and first forces are considered to be the applied clinical compression forces during both the ultrasound and nearfield radar imaging),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis, Manak, and Arai to incorporate the plate-shaped compression member and second modality force that maintains compression of the breast tissues as taught by Martinez-Lorenzo because ensuring that the tissues as spatially maintained with the compression paddles between both imaging modalities enables accurate registration ([0092]). This improves image accuracy and provides a physician with higher quality diagnostic data. The use of the plate-shaped compression paddle provides the ability of using x-ray transparent materials and built-in sensor structures for dual-modality configurations, thus reducing the acquisition time as both modalities can image the tissues of interest either simultaneously or sequentially ([0083]; [0092]). 

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 13-14 of the remarks, the applicant argues that the Davis and Arai references fail to disclose changing compression force for the ultrasound imaging when the mammary gland amount information or a size of the mammary gland region information is less than or equal to a predetermined amount or size. In the current rejections, the Arai reference teaches to reducing the compression force when a size of the breast region is less than or equal to a predetermined size, as well as teaches to an amount of mammary gland determination based on the radiographic image. Therefore, one of ordinary skill in the art would look to the known technique of acquiring mammary gland amount information on the basis of a radiographic image as taught by Arai, which correlates to the amount of compression required for the reaction force from the breast to be compensated against as well as the known technique of determining the breast compression force based on the overall size of the breast of Arai which also relates to the amount of reaction force applied from the breast. Therefore, in the combined invention of Davis, Manak, Arai, and Martinez-Lorenzo, the force applied from the compression member would be reduced during the ultrasound procedure to a lower level corresponding to the amount of reaction force applied from the breast tissue. Therefore, the mammary gland amount information would be utilized to determine this amount of reduction in compression, which also leads to improved comfort for the patient during a procedure. The applicant further argues on page 13 of the remarks that Arai teaches to a second compression force based on the cup of the breast size, which is different than a size of the mammary gland region. As discussed in the previous applicant interview of 6/14/2022, the broadest reasonable interpretation of “region information indicating a mammary gland region of the breast” was not limiting to specifically mammary gland tissue structures. Even with the present amendments aimed at overcoming this interpretation of the limitation, the current broadest reasonable interpretation remains the same. Region information could be broadly interpreted to refer to the entire breast, as the entire breast region would be “a region in the breast that includes the mammary gland”. Therefore, the applicant’s argument directed to the cup size of the breast being different than a size of the mammary gland region as not persuasive. The applicant further argues on pages 13-14 of the remarks that combining Arai with Davis would result in changing the compression force during X-ray imaging, which is different than claim 1. The current interpretation of the Arai reference is that the X-ray imaging is performed at a single compression force (see Arai, [0172] which teaches that figure 9 reproduced by the is different from the embodiment cited in the current rejections), and that when combined with Davis that teaches to the changing the force specifically for ultrasound imaging, the combined invention would maintain the force as a single force for radiographic imaging and a reduced more comfortable force for ultrasound when available based on the measured breast characteristics. Furthermore, based on the applicant’s present amendments, which render whichever of the amount of mammary gland or a size of a region of tissue that includes mammary gland (as the claim only requires either one or the other of the two alternatives) to be determined based on a radiographic image, the current rejections utilize further teachings of the Arai reference to teach to a portion of this presently amended portion. 
Regarding the applicant’s arguments on pages 15-16 of the remarks, the applicant argues that the Davis and Manak references fail to teach to maintaining the compression force for the ultrasound imaging when the mammary gland amount information or a size of the mammary gland region information exceeds a predetermined amount or size. In the current rejections, the Manak and Arai references provide teachings to maintaining the compression force between the radiographic and ultrasound procedures. Both the Davis and Manak references teach to maintaining the compression force during both the radiographic and ultrasound procedures. The applicant further argues on page 15 of the remarks that the region of interest 520 of Manak does not indicate the size of the mammary gland region. Based on the current broadest reasonable interpretation of the “mammary gland region” as being any region of the breast that would include mammary gland tissues within it, the teachings of Manak that include the aspect of interest generated on “the size and position of the lesion” as well as the region of interest 520 that is sized based on the lesion, this indicates a “size of the mammary gland region” as the breast tissue of the combined invention would include the mammary glands. While reducing the breast compression is possible during the ultrasound procedure (see Arai reference cited portions in the rejections above) to increase patient comfort, by maintaining compression throughout the procedure this can provide uniform thickness for the imaging modalities and lead to precision compression application based on the requirements of the imaging modality (see Davis, [0054]). The applicant argues on page 16 of the remarks that Manak reduces the subsequent compression force when the total scan time exceeds a threshold, but this feature is not included in the combined invention of Davis, Manak, Arai, and Martinez-Lorenzo. As each reference includes elements to optimize the compression force on the tissue for differing reasons, this particular feature of Manak would not be relevant to that combined invention and it would not prevent the feature of Manak for a size of a mammary gland region from being operably combined with the other prior art references to achieve the applicant’s claimed invention. Furthermore, the Arai reference teaches that breast tissues of larger sizes require an additional compression force during the ultrasound procedure to maintain compression at a level that the ultrasound system can still acquire high quality images of the target region of interest. Therefore, in the combined Davis, Manak, Arai, and Martinez-Lorenzo invention, when the mammary gland amount or region of interest size information indicate that the target tissue of interest requires additional compression, the teachings of the Davis and Manak references provide support to maintaining that compression level at the same level as the previous radiographic scans. 
Regarding the applicant’s arguments on page 16 of the remarks, the applicant argues that the Martinez-Lorenzo reference states that the compression force is substantially unchanged and therefore the other teachings of ensuring that the shape and size of the distribution of tissues are unchanged throughout the procedure are not applicable to combining with the other references of Davis, Manak, and Arai. In the combined invention, the teachings of Martinez-Lorenzo that teach to the importance of maintaining the shape or size of the distribution of tissues during the procedure would be combined with the teachings of the other references to ensure that a second force can be set such that a maintenance of tissue development is performed after compression by the first force. The applicant cites paragraphs [0006], [0009], [0060], and [0083] of Martinez-Lorenzo as requiring the that compression force should be kept the same during the entire imaging procedure, but the examiner disagrees with the interpretation of these portions of the reference. For example, [0083] of Martinez-Lorenzo teaches “The breast or other distribution of tissues is held or maintained under the same shape, support, orientation and/or pressure (e.g., clinical compression) in both procedures or stages”, but the feature of “pressure” is an optional aspect of the maintenance of tissues in both states. Features such as shape and orientation could be configured to require changes in compression force to constantly maintain these variables of the tissue throughout the procedure as the tissue changes slightly because of the compression force. In fact, to maintain the shape during a lengthy procedure, real-time adjustment of the application of force may be required to achieve this consistency in the tissue structure during the procedure. Therefore, while the Martinez-Lorenzo reference alone would not teach to the entire claimed invention, the combination of references includes sufficient teachings to modifying and adjusting the compression forces and characteristics to set the force such that the development of breast tissues compressed by the first force are substantially unchanged. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791